

116 SRES 359 ATS: Authorizing the use of the atrium in the Philip A. Hart Senate Office Building for the National Prescription Drug Take Back Day, a semiannual event for the Drug Enforcement Administration.
U.S. Senate
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 359IN THE SENATE OF THE UNITED STATESOctober 16, 2019Mr. Schumer (for Ms. Klobuchar (for herself and Mr. Blunt)) submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the use of the atrium in the Philip A. Hart Senate Office Building for the National
			 Prescription Drug Take Back Day, a semiannual event for the Drug
			 Enforcement Administration.
	
		1.Use of the atrium in the Hart Senate Office Building for Take Back Day
 (a)AuthorizationThe atrium in the Philip A. Hart Senate Office Building is authorized to be used on October 23, 2019, for the National Prescription Drug Take Back Day, a semiannual event of the Drug Enforcement Administration.
 (b)PreparationsPhysical preparations for the conduct of the event described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Sergeant at Arms and Doorkeeper of the Senate.